*483
SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment is AFFIRMED.
Francisco Armando Rivera appeals from a final judgment entered in the United States District Court for the Southern District of New York (McMahon, J.) revoking probation and sentencing him to a two-year term of imprisonment. We affirm.
A district court may revoke the sentence of probation after considering the Chapter Seven policy statements issued by the Sentencing Commission. See 18 U.S.C. §§ 3553(a), 3563(a); U.S.S.G. ch. 7, pt. (A)l. Because the policy statements are merely advisory, the sentencing court has “broad discretion to revoke its previous sentence and impose a term of imprisonment up to the statutory maximum” and “need not make the explicit, detailed findings required when it departs upward from a binding guideline.” United States v. Pelensky, 129 F.3d 63, 69 (2d Cir.1997) (quotation marks and citations omitted).
In this case, the statutory maximum for the underlying offense was five years. Judge McMahon revoked the sentence of probation and imposed a two-year term of imprisonment after considering a range of four to ten months suggested by the policy statements. The sentence was entirely reasonable. See id.